Title: From James Madison to the Speaker of the House of Representatives (Abstract), 13 February 1805
From: Madison, James
To: Speaker of the House of Representatives


13 February 1805, Department of State. “In pursuance of a Resolution of the House of Representatives on the  5th. inst. I have the honor through you to lay before them, ‘an abstract of all the evidences of title to lands claimed under any act or pretended act of the State of Georgia passed or pretended to be passed in the years 1789 and 1795, recorded in the office of this Department,’ with the various particulars of dates, names of parties, quantity of lands &c. required by the said Resolution.”
